Citation Nr: 0030489	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-10 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Evaluation of service-connected residuals of a fractured 
left ankle, evaluated as 10 percent disabling from January 9, 
1995.

2.  Entitlement to service connection for a right eye 
disability.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1985 and from October 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a September 1995 decision of the Columbia, South 
Carolina, regional office (RO) of the Department of Veterans 
Affairs (VA) which, among other things, granted service 
connection for residuals of a fractured left ankle and 
evaluated it as non-compensably disabling, effective from 
January 9, 1995.  In December 1997, the RO granted a higher 
(10 percent) evaluation for residuals of the fractured left 
ankle, effective from January 9, 1995.  This matter also 
comes to the Board following a March 1998 decision by the RO 
that denied service connection for a right eye disability.

The Board notes that the veteran, in October 1995, withdrew a 
notice of disagreement with the denial of service connection 
for a left eye disability.  See 38 C.F.R. § 20.204(b) (2000).  
Accordingly, the only issues on appeal are as stated on the 
cover page of this decision.

(The issue of service connection for a right eye disability 
will be addressed in the remand that follows this decision.)


FINDING OF FACT

The veteran experiences left ankle disability that equates to 
no more than moderate limitation of motion.



CONCLUSION OF LAW

An evaluation greater than 10 percent for residuals of a 
fractured left ankle is not warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a (Diagnostic Codes 
5003, 5010, 5271) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative allege that the veteran's 
service-connected left ankle disability is manifested by 
chronic pain which has become worse over time, thereby 
entitling the veteran to a higher evaluation.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

Service and reserve component medical records show treatment 
for a sprained ankle in August 1983 and a fractured fibula, 
with subsequent removal of internal hardware.  See service 
medical records dated in August 1983, July 1984, August 1984, 
September 1984, and October 1984; examinations dated in 
January 1987, April 1991, and January 1992.

At a November 1997 VA examination, the veteran reported a 
history of a 1985 left ankle fracture with open reduction and 
internal fixation.  The veteran complained of anterolateral 
pain, especially on weight bearing.  The veteran also 
reported that, because he stood all day at work, the left 
ankle pain became worse as the day progressed, and he needed 
to rest to relieve the pain.  However, he did not wear 
orthotics, and he did not take any medication for the pain.

On examination, range of motion studies disclosed that the 
left ankle lacked approximately 10 degrees of dorsiflexion 
and plantar flexion was to 50 degrees.  It was also observed 
that the veteran had very weak peroneal muscles, that passive 
eversion was decreased, that there was some tenderness in the 
anterolateral aspect of his ankle joint, and that he had some 
popping and crepitus on tibio-talar motion.  X-rays showed a 
healed fibular fracture approximately 8 centimeters proximal 
to the tibio-talar joint, some ankylosis at the syndesmosis 
of his ankle, and some very mild arthritic changes in the 
tibio-talar joint.  The assessment by the examiner was that 
the veteran had post-traumatic arthritis with mild to 
moderate disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2000).  Furthermore, in cases where the original 
rating assigned has been appealed, consideration must be 
given to whether the veteran deserves a higher evaluation at 
any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board also notes that, when the record reflects that the 
veteran has multiple problems because of service-connected 
disability, evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided, but 
it is nevertheless possible for a veteran to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.

In addition, when evaluating loss of motion, consideration 
must be given to the degree of functional loss caused by 
pain, such as has been repeatedly complained of by the 
veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation 
of musculoskeletal disorders rated on the basis of limitation 
of motion requires consideration of functional losses).  In 
DeLuca v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) explained that, when 
the pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (§ 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id.

The veteran has been service connected for residuals of a 
fractured left ankle with x-ray evidence of arthritis and 
painful motion which has been rated as 10 percent disabling 
under Diagnostic Code 5271 (limitation of motion).  See RO 
decisions entered in September 1995 and December 1997.  The 
Board notes that, given the 10 percent evaluation, the 
veteran will only be entitled to a higher evaluation under 
potentially applicable Diagnostic Codes if he has ankylosis 
with the ankle fixed in plantar flexion at an angle of less 
than 30 degrees (20 percent), or the ankle fixed in plantar 
flexion at an angle between 30 degrees and 40 degrees, or in 
dorsiflexion at an angle between zero degrees and 10 degrees 
(30 percent), or at greater angles, or an abduction, 
adduction, inversion, or eversion deformity (40 percent) 
(Diagnostic Code 5270); or marked limitation of motion (20 
percent) (Diagnostic Code 5271); or ankylosis of the 
subastragalar or tarsal joint with the joint fixed in a poor 
weight-bearing position (20 percent) (Diagnostic Code 5272); 
or malunion of the os calcis or astragalus with marked 
deformity (20 percent) (Diagnostic Code 5273); or an 
astragalectomy (20 percent) (Diagnostic Code 5274); or 
impairment of the tibia and fibula with moderate ankle 
disability (20 percent), with marked ankle disability (30 
percent), or nonunion of the tibia or fibula with loose 
motion requiring a brace (40 percent) (Diagnostic Code 5262).  
38 C.F.R. § 4.71a (2000).

Controlling laws and regulations provide that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Also, when limitation of motion is 
not compensable under the diagnostic codes for the affected 
joints, a rating of 20 percent is assigned when 2 or more 
major joints or 2 or more minor joint groups are affected by 
limitation of motion, with occasional incapacitating 
exacerbations.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Initially, the Board notes that a higher evaluation may not 
be assigned under Diagnostic Code 5271.  Specifically, the 
Board notes that range of motion studies at the veteran's 
November 1997 VA examination revealed that he lacked 
approximately 10 degrees of dorsiflexion and plantar flexion 
was performed to 50 degrees.  It was observed that the 
veteran had very weak peroneal muscles, decreased passive 
eversion, tenderness in the anterolateral aspect of his ankle 
joint, and some popping and crepitus on tibio-talar motion.  
Tellingly, the examiner characterized these problems as 
resulting in only "mild to moderate" disability.  
Therefore, because the clinical evidence of record shows that 
the left ankle disability does not result in debility that 
equates to "marked" limitation of motion, a higher 
evaluation is not warranted under Diagnostic Code 5271.  See 
38 C.F.R. § 4.71a.

The Board finds that above characterization of the severity 
of the veteran's service-connected left ankle disability 
takes into account functional loss attributable to pain on 
use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996); DeLuca, supra.  
Specifically, the examiner who characterized the veteran's 
current level of disability as "mild to moderate" did so 
after taking into account the veteran's complaints of pain, 
as well as the clinical findings made at that examination--
loss of motion, muscle weakness, tenderness, and crepitus.  
Therefore, because the veteran's overall disability has been 
characterized as no more debilitating than "moderately" 
disabling, even when taking into account pain and weakness, a 
higher evaluation is not warranted.  Id.

Next, the Board finds that a higher evaluation cannot be 
assigned under Diagnostic Code 5272 (ankylosis of the 
subastragalar or tarsal joint).  (Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).)  Specifically, the Board notes that, 
while x-rays at the November 1997 VA examination disclosed 
some ankylosis at the syndesmosis of the ankle, range of 
motion studies disclosed that the left ankle had lost only 10 
degrees of dorsiflexion and plantar flexion was performed to 
50 degrees.  The salient point to be made is that, while 
dorsiflexion was limited, the veteran was able to move his 
left ankle.  Accordingly, because Diagnostic Code 5272 
requires that the ankle be immobile at a position less than 
30 degrees of plantar flexion before a compensable level of 
ankylosis is found, a higher evaluation is not warranted for 
the veteran's service-connected left ankle disability under 
Diagnostic Code 5270.

Whether evaluating the veteran's disability under Diagnostic 
Code 5273 (malunion of the os calcis or astragalus), 
Diagnostic Code 5274 (astragalectomy), or  Diagnostic 
Code 5274 (astragalectomy), a greater rating is not 
warranted.  This is so because the veteran does not have 
ankylosis of the subastragalar or tarsal joint (Diagnostic 
Code 5272) or malunion of the os calcis or astragalus 
(Diagnostic Code 5273).  Additionally, an astragalectomy has 
not been performed (Diagnostic Code 5274).

Likewise, while the veteran is entitled to a rating under 
Diagnostic Code 5262 if he has malunion of the tibia and 
fibula with slight, moderate, or marked ankle disability, or 
nonunion of the tibia or fibula with loose motion requiring a 
brace (see 38 C.F.R. § 4.71a (2000)), no where in the record 
is there any suggestion of malunion or nonunion.  
Consequently, a rating under this code is not warranted.  

Next, the Board notes the veteran's service connected 
disability includes "residuals" of the fractured left 
ankle.  See RO decisions dated in September 1995 and December 
1997.  Those residuals might include a symptomatic post- 
operative scar.  Esteban, supra.  However, the record is 
devoid of evidence showing that any post-operative scar is 
symptomatic.  Accordingly, separate compensable evaluations 
are not warranted under Diagnostic Codes 7803 (scars that are 
superficial, poorly nourished, and with repeated ulceration, 
will be rated as 10 percent disabling), 7804 (scars that are 
superficial, tender, and painful on objective demonstration, 
will be rated as 10 percent disabling), or 7805 (scars 
causing loss of function).  38 C.F.R. § 4.118.

The Board finds that, for the reasons set out above, an 
evaluation higher than 10 percent is not warranted at any 
point during the pendency of this claim.  Fenderson, supra.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, but does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In other words, the 
preponderance of the evidence is against the claim.

Based on the argument made at the veteran's November 1997 VA 
examination (i.e., his left ankle disability interfered with 
his job because he had to stand all day long) the Board has 
given consideration to the potential application of 38 C.F.R. 
§ 3.321(b)(1) (2000).  Although the veteran has described his 
left ankle symptomatology as being so bad that it interfered 
with his jobs, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2000).  The current evidence of record 
does not demonstrate that his left ankle problems have 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that his service-connected disability has an adverse effect 
on employment, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2000).  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.


ORDER

An evaluation greater than 10 percent for residuals of a left 
ankle fracture is denied.



REMAND

Turning to the veteran's claim of service connection for a 
right eye disability, the Board notes that service connection 
is warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred or aggravated in the line of duty in the active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2000).

The Board notes that the law governing the manner of 
adjudicating claims such as the veteran's changed during the 
pendency of the veteran's appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This new law eliminated the requirement that a 
claimant submit a well-grounded claim before receiving 
assistance from VA.  Accordingly, the Board finds that, given 
the nature of the veteran's claim and the state of the 
record, further evidentiary development is required.  

The Board observes that the RO obtained service medical 
records, as well as some reserve component medical records 
that were held by the 941st Transportation Company, and VA 
treatment records, dated from October 1994 to January 1998.  
However, the available record refers to other pertinent 
records that are not found in the claims folder.  
Specifically, in February and April 1998 statements in 
support of claim, the veteran reported that his treatment 
records were on file with the Ralph H. Johnson VA medical 
center (VAMC) in Charleston, South Carolina.  Given that the 
record contains no VA treatment records for the time between 
the veteran's first and second periods of active duty (1985 
to 1991), only a small number of treatment records following 
the veteran's separation from his second period of active 
duty in May 1991, a small number of reserve component 
treatment records, and no opinion as to the origins or 
etiology of any right eye disorder, a remand is required for 
the RO to search for copies of the aforementioned records and 
to obtain a medical opinion.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The 
veteran should be contacted and asked to 
identify all health care providers who 
treated his eye during and since military 
service.  Thereafter, the RO should 
develop the claim following the new 
procedures set forth in the Veterans 
Claims Assistance Act of 2000.  Such 
development should include, but is not 
limited to, obtaining and associating 
with the file all records during service 
with the 941st Transportation Company and 
records dating back to January 1981 from 
the Ralph H. Johnson VAMC in Charleston, 
South Carolina.  

2.  The RO should then schedule the 
veteran for a VA ophthalmologic 
examination.  The examiner should review 
the entire claims file and provide an 
opinion as to whether the veteran has a 
current right eye disorder, the correct 
diagnosis of that disorder, if any, and 
the medical probabilities that any 
current right eye disorder is 
attributable to the veteran's military 
service.  All opinions provided should be 
explained in the context of other 
opinions of record.

3.  The RO should review the examination 
report for compliance with the 
instructions set out above, especially 
with respect to the requested medical 
opinion.  If the instructions have not 
been followed, the examination should be 
returned to the examiner for further 
action.

4.  Thereafter, the RO should re-
adjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued which refers to the Veterans 
Claims Assistance Act of 2000.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to the Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to procure clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 11 -


